DETAILED ACTION


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art teaches method, comprising: 
receiving, at a command processor of a graphics processing unit (GPU), a conditional execute packet providing an identifier corresponding to an encapsulated state, the encapsulated state including one or more context state packets following the conditional execute packet; and 
executing, based at least in part on determining whether the identifier of the encapsulated state matches one of a plurality of stored identifiers currently stored at the GPU, a command packet following the encapsulated state.
When considering Claim 1 as a whole, however, the prior art does not teach the limitation of identifiers of active context states. Therefore, Claim 1 a whole is allowable.
Furthermore, when considering Claims 7 and 15 as a whole, the independent claim is allowable on substantially same rationale. The corresponding dependent claims are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611